Citation Nr: 1802788	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.

2. Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Vocational Expert


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1983 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder was last denied in a September 1994 rating decision.  He did not appeal that decision.

2. Since the September 1994 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include bipolar disorder.



CONCLUSIONS OF LAW

1. The September 1994 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the September 1994 rating decision and the claim for service connection for an acquired psychiatric disorder to include bipolar disorder is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claim for service connection for an acquired psychiatric disorder was last denied in a September 1994 rating decision.  He did not appeal that decision and it is now final.  Since then, additional evidence has been received, including contemporary VA treatment records and hearing testimony.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.




ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder. 


REMAND

Unfortunately, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.

Initially, the Board notes a review of the record shows that the Veteran was granted disability benefits from the Social Security Administration (SSA) in July 2003.  See SSA/SSI Letter, received July 28, 2003.  A remand is needed to obtain any determination and medical records relied upon by SSA. In the event that such records may be pertinent to the claim on appeal, on remand, an attempt should be made to obtain any determination and medical records relied upon for the SSA disability determination.

The claims file confirms that the Veteran has a current diagnosis of bipolar disorder.  Service treatment records (STRs) also indicate that the Veteran was referred to the psychiatric clinic while in service and presented with symptoms of mental confusion, looseness of thought, and possible somatic delusion.  See June 1985 STRs.  He was admitted a second time for threatening suicide.  See July 1985 STR. At that time, the Veteran was diagnosed with alcohol and drug dependence and severe organic personality syndrome.   Despite the Veteran's current diagnosis and evidence of psychiatric problems while in service, the Veteran has not been provided a VA examination.  The Board finds that a VA medical examination is necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder to include bipolar disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2. Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran. All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claims for disability benefits should be obtained and associated with the claims file. Any negative development should be discussed and addressed in the claims file.

3. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of an acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  The examiner should also acknowledge the Veteran's assertions.

The examiner should opine as to whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. When the development requested has been completed, and after any additional development deemed necessary, re-adjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


